Citation Nr: 1002360	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-06 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from March 1948 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the undersigned at a hearing in 
September 2009.  A transcript of the hearing is of record.

The Veteran has submitted new evidence in the form of a 
medical records, which relates to the issues on appeal.  The 
Veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is related to 
his military service.

2.  The Veteran has tinnitus that is related to his military 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  Certain chronic diseases, including 
sensorineural hearing loss, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).


For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss and tinnitus.

In an August 2008 rating decision, the RO denied service 
connection for bilateral hearing loss based on the absence of 
bilateral hearing loss in service, and denied tinnitus based 
on the absence of evidence that his claimed tinnitus began in 
service.


The Veteran's service treatment records (STRs) are of record 
and show no diagnosis of, or treatment for, tinnitus or 
hearing loss.  The Board notes that all audiological 
examinations in service indicated normal hearing for VA 
purposes (as per 38 C.F.R. § 3.385) in each ear at 500 Hz to 
6000 Hz.  The Veteran does not contend otherwise.

Private medical records show that the first diagnosis of 
hearing loss was in 1992.  

A letter from the Veteran's wife dated in March 2007 shows 
that Veteran had had deteriorating hearing since 1968, and 
that he first developed tinnitus in 1985.

A record from J.G., M.D. dated in March 2008 includes the 
impression that the Veteran's bilateral sensorineural hearing 
loss was due to noise exposure, and his tinnitus was 
secondary to his hearing loss.  Included with the record was 
an audiogram, also dated in March 2008, which revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
60
60
LEFT
25
35
55
55
55

Recognition is given to the fact that the Court has held that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  However, given the favorable 
disposition of the appeal, there is no prejudice to the 
Veteran.

At his September 2009 hearing, the Veteran testified that 
from 1964 to 1968 he worked as a transcriber, which involved 
using a headset all day to listen to tactical East German 
voice transmissions.  He testified that he experienced 
acoustic trauma during times when the transmissions were 
interrupted by Morse Codes, which sounded like hand grenades 
going off, and when there was electric interference, such as 
lightening hitting the antennae.  He further testified that 
after electric interference, he could not hear anything for a 
protracted period of time and that he had ringing in his 
ears.  His wife testified about the Veteran having difficulty 
hearing since 1968.  

A letter from Dr. J.G. dated in November 2009 reveals that it 
was his opinion, based on a reasonable degree of medical 
probability, that the Veteran's hearing loss was related to 
his military noise exposure.  Reference was made to the 
Veteran having a 20 year history of military noise exposure 
that included guns and radio noise traffic.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

In this regard, the Veteran has made repeated statements that 
he developed bilateral hearing loss and tinnitus as a result 
of electric interference and other transmission interruptions 
of Morse Code incurred during his transcription work.  He 
feels that his acoustic trauma is well-established.  The 
Board notes that the Veteran's personnel records show that he 
was a transcriber and interpreter beginning in July 1964.

The Board finds the Veteran's statements in this case are 
credible.  His history of experiencing radio noise is 
consistent with his military occupational specialty.  The 
undersigned also found the Veteran's testimony to be 
believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  Furthermore, the Board notes that difficulty hearing 
and tinnitus are subjective, and the kind of conditions to 
which lay testimony is competent.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Hearing loss

Here, the March 2008 audiogram shows bilateral hearing loss 
as defined by VA.  See 38 C.F.R. § 3.385 (2009).  
Additionally, as noted above, the Board finds the Veteran's 
statements regarding noise exposure in service to be 
credible.  Acoustic trauma described by the Veteran is 
therefore conceded.  However, a nexus between the Veteran's 
service and his current disability is still needed.  The only 
opinion of record, that of Dr. J.G. in November 2009, shows 
that the Veteran's bilateral hearing loss was opined to be 
related to his in-service noise exposure, which included loud 
radio noise, and he provided a rationale for his opinion.  
There are no opinions to the contrary.  Moreover, the Veteran 
and his wife both testified regarding the Veteran having 
difficulty hearing since service.  As noted above, the Board 
finds the Veteran's testimony to be credible.  Regarding his 
wife's testimony, nothing in the record indicates that she is 
not credible. 

The Board therefore finds that there is support for the 
conclusion that the Veteran's bilateral hearing loss is 
attributed to his period of active military service.  
Consequently, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds it is 
at least as likely as not that the Veteran's bilateral 
hearing loss is attributable to his active military service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

For the reasons set forth above, service connection is 
warranted for bilateral hearing loss.  The fact that the 
Veteran has been diagnosed as having bilateral hearing loss 
and has been service connection for hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise- 
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

As noted above, the March 2008 record from Dr. J.G. indicates 
that the Veteran's tinnitus is secondary to his bilateral 
hearing loss.  The cited provisions from The MERCK Manual 
confirm that tinnitus usually accompanies sensorineural or 
noise-induced hearing loss, which the Veteran believes he 
has.  Additionally, the Veteran testified at his hearing that 
he experienced tinnitus in service following instances of 
electrical interference.

Here, based on the determination that service connection is 
warranted for bilateral hearing loss, Dr. J.G.'s March 2008 
record, the provisions from The MERCK Manual noted above, and 
the Veteran's statements, the Board concludes that there is 
support for the conclusion that the Veteran's tinnitus is 
attributed to his period of active military service.  
Consequently, the Board finds, based on this record, that the 
Veteran's tinnitus is as likely associated with his service-
connected noise-induced bilateral hearing loss as it is the 
result of some other factor or factors.  Therefore, on the 
basis of the above analysis, and after consideration of all 
of the evidence, the Board finds it is at least as likely as 
not that the Veteran's tinnitus is attributable to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


